 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    TERRY LEWIS,                                      Case No. 1:19-cv-00840-BAM (PC)
12                       Plaintiff,                     ORDER STRIKING PLAINTIFF’S LODGED
                                                        FIFTH AMENDED COMPLAINT
13           v.
                                                        (ECF No. 25)
14    BITTER, et al.,
15                       Defendants.
16

17          Plaintiff Terry Lewis (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On November 4, 2019, the Court issued an order for Plaintiff’s lodged fourth amended

20   complaint to be filed, and warned Plaintiff that filing multiple amended complaints before waiting

21   for the Court to screen the original complaint would result in the Court summarily striking a new

22   motion to amend the complaint. (ECF No. 23.)

23          On November 12, 2019, Plaintiff lodged a fifth amended complaint. (ECF No. 25.) As

24   Plaintiff was previously informed, the filing of multiple amended complaints before the Court is

25   able to screen the original complaint is a waste of the Court’s limited resources and will delay the

26   resolution of the action. (ECF No. 23.) Nevertheless, Plaintiff has attempted to file a fifth

27   amended complaint in this action.

28   ///
                                                       1
 1         Accordingly, and pursuant to the Court’s November 4, 2019 order, Plaintiff’s lodged fifth

 2   amended complaint, (ECF No. 25), is HEREBY STRICKEN from the record.

 3
     IT IS SO ORDERED.
 4

 5      Dated:   November 14, 2019                         /s/ Barbara   A. McAuliffe           _
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
